Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Applicant’s election of claims 1-15 of Group I without traverse in the reply filed on 2/8/2022 is acknowledged.  The restriction requirement is hereby made final.

Claims 1-15 have been examined.

Objection
	Claims 1 and 9 are objected to because of the following inconsistency of the claim language: Claims 1 (line 6), 9 (line 9), “its” should be “”the trained machine learning algorithm” 

 - Docket and Application Viewer 4.1.6.150
Claim Rejections – 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1-3, 7, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Livne et al, US 2019/0043068 (hereinafter Livne).    
As per claim 1, Livne teaches the invention as claimed for a method performed by a computing system that collects information in a telecommunication system, the method comprising: 
receiving protocol event data from a plurality of probes within the telecommunication system ([23][104-107], e.g., receiving KQI feature such as protocols event data from deep packet inspection tools);
determining a most probable cause of a call event from the protocol event data ([140][141], e.g., predictor determining one or more source causes from the KQI features);
applying the most probable cause to a trained machine learning algorithm that includes the most probable cause as its input and a telecommunication system score as its output ([70][142-144][3][62], e.g., applying the possible cause to predictor as input (i.e., trained machine learning [32][70][95]) and a score as output); and
in response to an output score from the trained machine learning algorithm, performing a corrective action for a plurality of network users that are expected to correspond to the output score ([142-144], e.g., in response to the score, take one or more corrective action for users/subscribers to overcome/address the cause/problem).
As per claim 2, Livne teaches the invention as claimed in claim 1 above.  Livne further teach comprising sending a survey to a subset of the plurality of network users and verifying the output score 
As per claim 3, Livne teaches the invention as claimed in claim 1 above.  Livne further teach comprising sending a survey to a subset of the plurality of network users and tuning the trained machine learning algorithm using returned survey results ([4][32][50][51], e.g., send surveys to subset of subscribers and receive score results from surveys; every time a new survey is conducted, the results may be used to further train the machine learning model(s) thus improving their estimation and prediction accuracy).
As per claim 7, Livne teaches the invention as claimed in claim 1 above.  Livne further teach wherein the call event includes a Key Performance Indicator (KPI) associated with call failure, an anomaly, or call degradation ([104-107]e.g., KQI feature includes call failure/degradation).
As per claim 9, it is rejected for the same reason set forth in claim 1 above (see [94] for a system comprising a processor and a memory having instructions that when executed by the processor cause the system to perform the step of the claim)
As per claim 10, it is rejected for the same reason set forth in claim 2 above.
As per claim 11, it is rejected for the same reason set forth in claim 3 above.
As per claim 15, it is rejected for the same reason set forth in claim 7 above.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Livne in view of Mars et al, US 10,296,848 (hereinafter Mars).
As per claim 4, Livne teaches the invention as claimed in claim 1 above.  Although Livne teaches wherein the trained machine learning algorithm includes using one or more machine learning models known in the art [117], however Livne does not specifically teach  the trained machine learning algorithm includes an item selected from the list consisting of: Naive Bayes; Deep Learning; Random Forest; and Gradient Boost.  Mars teaches machine learning algorithm includes an item selected from the list consisting of: Naive Bayes; Deep Learning; Random Forest; and Gradient Boost (col. 6, lines 11-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mars’s teaching into Livne’s system in order to allow many different machine learning models to be used for the trained machine learning model in Livne’s system, thus enhancing the machine learning model in Livne’s system.
As per claim 12, it is rejected for the same reason set forth in claim 4 above.
Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Livne in view of Ben-Nun et al, US 8,817,614 (hereinafter Ben-Nun).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ben-nun’s teaching into Livne’s system in order to allow different part of the Livne’s telecommunication network to be monitored and analyzed, thus improving the quality of service provided in Livne’s system.  
As per claim 6, Livne teaches the invention as claimed in claim 1 above.  Livne does not teach wherein the probes collect data being transmitted between a Radio Access Network (RAN) and a Serving Gateway (SGW).  Ben-nun teaches wherein the probes collect data being transmitted between a Radio Access Network (RAN) and a Serving Gateway (SGW) (col. 14, lines 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ben-nun’s teaching into Livne’s system in order to allow different part of the Livne’s telecommunication network to be monitored and analyzed, thus improving the quality of service provided in Livne’s system.  
As per claim 13, it is rejected for the same reason set forth in claim 5 above.
As per claim 14, it is rejected for the same reason set forth in claim 6 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Livne and Tapia et al, US 2016/0021173 (hereinafter Tapia 173) in view of Tapia et al, US 2016/0094721 (hereinafter Tapia 721)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tapia 173’s teaching with Livne’s system in order to allow Livne’s system to perform different types of corrective actions, thus improving the customer quality in Livne’s system [20].  
Livne and Tapia 173 do not teach wherein performing the corrective action for the plurality of network users comprises an item selected from the list consisting of: providing the plurality of network users with discounted use of the telecommunication system; and providing the plurality of network users with additional data use within the telecommunication system.  Tapia 721 teaches wherein performing the corrective action for the plurality of network users comprises an item selected from the list consisting of: providing the plurality of network users with discounted use of the telecommunication system ([11][15], e.g., discounted offering to customers); and providing the plurality of network users with additional data use within the telecommunication system ([13], e.g., providing different speed tiers with the telecommunication system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tapia 721’s teaching with Livne and Tapia 173’s system in order to allow Livne and Tapia 173’s system to perform different types of corrective actions, thus improving the customer quality in Livne’s system (see Tapia 173, [20]).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454